Name: Commission Regulation (EEC) No 1811/86 of 11 June 1986 amending Regulation (EEC) No 1057/86 as regards the monetary compensatory amounts applicable to certain intervention beef for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 86 Official Journal of the European Communities No L 157/41 COMMISSION REGULATION (EEC) No 1811/86 of 11 June 1986 amending Regulation (EEC) No 1057/86 as regards the monetary compensatory amounts applicable to certain intervention beef for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as amended by Regulation (EEC) No 1013/86 (2), and in particular Article 12, thereof, Whereas the monetary compensatory amounts as provided for by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1057/86 (3), as last amended by Regulation (EEC) No 1763/86 (4) ; Whereas, owing to the level of export prices for some intervention products in the beef sector, the present method for calculating the monetary compensatory amounts could lead to an imbalance in trade in such products ; whereas, to prevent this from happening, an appropriate coefficient should be applied to the monetary compensatory amounts concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Part 3 of Annex I to Regulation (EEC) No 1057/86 is hereby amended as follows : 1 . A footnote (8) reference is added to the following Common Customs Tariff subheadings 02.01 A II b) 2 and 02.01 A II b) 3 . 2 . The following footnote (8) is added : '(8) The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 1812/86 ("). Article 6 ( 1 ) of Commission Regulation (EEC) No 1 687/76 (6) and the documents referred to in Article 12 thereof shall bear one of the following endorsements :  La nota 8 a pie de pÃ ¡gina de la Parte 3 , Anexo I , del Reglamento que fija los montantes compensatorios monetarios, se aplicarÃ ¡ a (identificaciÃ ³n y cantidad de los productos correspondientes).  Fodnote 8 til bilag I, del 3 , i forordningen om fastsÃ ¦t ­ telse af de monetÃ ¦re udligningsbelÃ ¸b finder anven ­ delse (betegnelse for og mÃ ¦ngde af de pÃ ¥gÃ ¦l ­ dende produkter).  Die FuÃ note 8 von Teil 3 des Anhangs I der Verord ­ nung zur Festsetzung der WÃ ¤hrungsausgleichsbetrÃ ¤ge findet Anwendung. (Kennzeichnung und Menge der betreffenden Produkte).  H Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã · 8 Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  3 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± (Ã µÃ ¾Ã ± ­ Ã ºÃ Ã ¯Ã ²Ã Ã Ã · Ã ºÃ ±Ã ¹ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  Ã Ã Ã ½ Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½).  Footnote 8 to Part 3 of Annex I to the Regulation fixing the monetary compensatory amounts shall apply to (identification and quantities of the products concerned).  La note 8 en bas de page de la partie 3 de l'annexe I du rÃ ¨glement fixant les montants compensatoires monÃ ©taires s'applique Ã (identification et quan ­ titÃ © des produits concernÃ ©s).  La nota in calce 8 dell'allegato I , parte 3 a del regola ­ mento che fissa gli importi compensativi monetari si applica a (designazione e quantitÃ dei prodotti in questione).  Voetnoot 8 in deel 3 van bijlage I bij de verordening tot vaststelling van de monetaire compenserende bedragen is van toepassing op (omschrijving en hoeveelheid van de betrokken produkten).  A nota 8 do pÃ ©-de-pÃ ¡gina da Parte 3 do Anexo I do regulamento que fixa os montantes compensatorios monetÃ ¡rios aplica-se a (identificaÃ §Ã £o e quanti ­ dades dos produtos em causa). This endorsement shall be entered in Section 106 of control copy T No 5. (') OJ No L 157, 12. 6 . 1986, p. 43 .' Article 2 For products which are sold under Commission Regula ­ tion (EEC) No 1812/86 (*) the removal order referred to in Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 94, 9 . 4. 1986, p. 18 . (3) OJ No L 98 , 12. 4 . 1986, p. 1 . (4) OJ No L 154, 9 . 6 . 1986, p. 1 . (*) See page 43 of this Official Journal . (6) OJ No L 190, 14. 7 . 1986, p. 1 . No L 157/42 Official Journal of the European Communities 12. 6 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1986. For the Commission Frans ANDRIESSEN Vice-President